As filed with the Securities and Exchange Commission on August 9, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VICAL INCORPORATED (Exact name of registrant as specified in its charter) Delaware 93-0948554 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10390 Pacific Center Court San Diego, California (Address of Principal Executive Offices) (Zip Code) AMENDED AND RESTATED STOCK INCENTIVE PLAN OF VICAL INCORPORATED (Full title of the plan) Vijay B. Samant President and Chief Executive Officer Vical Incorporated 10390 Pacific Center Court
